               Case 2:18-cr-00145-RAJ Document 104 Filed 08/03/20 Page 1 of 1




 1                                                    THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9
     UNITED STATES OF AMERICA,                        ) No. CR18-145-RAJ
10                                                    )
                      Plaintiff,                      )
11                                                    ) ORDER GRANTING MOTION
                 v.                                   ) TO FILE OVERLENGTH MOTION
12                                                    )
     BOBBY BARNARD BEASLEY,                           )
13                                                    )
                      Defendant.                      )
14                                                    )
15
16          This matter has come before the undersigned on Defendant Bobby Beasley’s

17   motion to file an overlength motion for compassionate release. The Court has

18   considered the motion and the records herein.

19          IT IS NOW ORDERED that Defendant Bobby Beasley’s motion to file an

20   overlength motion for compassionate release (Dkt. #100) is GRANTED.

21          DATED this 3rd day of August, 2020.

22
23
                                                         A
                                                         The Honorable Richard A. Jones
24                                                       United States District Judge
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION                                        1601 Fifth Avenue, Suite 700
       TO FILE OVERLENGTH BRIEF                                       Seattle, Washington 98101
       (United States v. Beasley, CR18-145-RAJ) - 1                              (206) 553-1100
